Title: From James Madison to Edmund Pendleton, 9 April 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. April 9th. 1782

The paper of this morning will make a small but high seasoned addition to the treat afforded you by our last parliamentary intelligence. A French frigate is lately arrived at Rhode Island which has brought despatches for the Chevr. de la luzerne, the contents of which are not yet disclosed. The Cargo of the Frigate is said to be coin for their army. She was destined for Chesapeak, but unluckily chased into another port. It is added that she sailed from Brest with a large fleet under de Guichen who had repaired the havoc of Kampenfelt & the storm and was proceeding for the West Indies. Our Intelligence from this last quarter seems to authorize an expectation that a powerful descent has before this been made on Jamaica, by the combined armaments of France & Spain.
A more authentic copy of the Capitulation of Brimston[e] Hill supplies an omission which excited some little surprize. The Garrison is expressly restrained from serving agst. the Allies of France as well as against the King himself whose name alone was inserted in the copy first brought hither. Whether this omission was mere mistake in the English Printer or one of those little dirty frauds which they have so often practised is uncertain.
A Flag from N. York with Cloathing for the British Prisoners is just arrived here. On a search into the Contents Unlicensed goods to the amount it is said of several thousand pounds value have been discovered. Other Flags we are told are gone on to Maryland & Virginia. I hope equal vigilance will be employed with respect to them.

I have nothing to add from within doors. No step is yet taken on the subject of Vermont.
With great regard I am Dr Sir Yr. Obt Friend & servt.
J. Madison Jr
